Title: To Thomas Jefferson from David, C. DeForest, 25 January 1805
From: DeForest, David, C.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newhaven 25 Jany 1805
                  
                  Having passed some time in South America near the close of the French Revolutionary War, more particularly in Brazil and La Plata, and having witnessed many of the difficulties into which our Countrymen plunged themselves from their ignorance of the customs and trade of the Spanish Provinces near the La Plata, and being satisfied that the carrying trade of that Country must devolve on neutrals should Spain be again engaged in war with England, as appears highly probable, I have thought of establising myself in mercantile business at Buenos Ayres immediately after the expected War shall have been declared—In consequence of which determination I am induced to apply to you Sir for the Consulship or commercial Agency to that Vice Kingdom, believing that such appointment would aid me much in the prosecution of my own private business, and also place me in a situation to render important services to my Countrymen who should extend their Commerce thither, and who generally speaking would much need the assistance of some Person thoroughly acquainted with the Commercial regulations of the Government of that Country, and competent to the management of any disputed case which may happen there with the Government or Individuals.
                  From the opportunities which I have had, I am induced to believe myself possessed of more knowledge of the Spanish Provinces of La Plata than the generality of my Countrymen who have visited them—and for further information respecting my pretentions to the appointment I solicit I beg leave  to refer you to the Letters accompanying this—
                  Being an entire Stranger to you Sir perhaps it is proper that I should say, the high respect I have for the Present Administration of the Government of my Country will lead me to the adoption of every measure which I may think calculated for its support. 
                  With the most profound respect and Esteem I have the honor to Subscribe myself Sir, your most Obet. huml. Sert.
                  
                     David C. DeForest 
                     
                  
               